ACCEPTED
                                                                                    12-15-00169-CV
                                                                       TWELFTH COURT OF APPEALS
                                                                                     TYLER, TEXAS
                                                                               10/7/2015 2:42:11 PM
                                                                                          Pam Estes
                                                                                             CLERK

                          C.A. NO. 12-1S-00170-CV

                                                    FILED IN
                            IN THE           12th COURT   OF APPEALS
                                                  TYLER, TEXAS
                                             10/7/2015 2:42:11 PM
           COURT OF APPEALS FOR THE STATE OF TEXAS
                                                    PAM ESTES
             TWELFTH SUPREME JUDICIAL DISTRICT        Clerk

                               TYLER, TEXAS


        LINDA ANN PARRISH RICHARDSON and GARY BRUCE
      RICHARDSON, CO-TRUSTEES OF THE M. C. PARRISH, JR.
                      TESTAMENTARY TRUST et aI,
                                                 APPELLANTS
                                      VS.
                       DONALD ROGER MILLS et aI,
                                                 APPELLEES


             ON APPEAL FROM THE DISTRICT COURT OF
                    NACOGDOCHES COUNTY, TEXAS
                  14STH JUDICIAL DISTRICT OF TEXAS


APPELLANTS' UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                                 FILE BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Linda Ann Parrish Richardson and Gary Bruce Richardson, Co-Trustees of the

M. C. Parrish, Jr. Testamentary Trust, Margaret Wilson Reckling and James Cooke
Wilson, Individually and as Co-Independent Executors ofthe Estate of Betty Virginia

Kiley Wilson, Deceased, and as Co-Trustees of All Trusts Created under the Will of

Betty Virginia Kiley Wilson, Judy Cleveland Huppert, Janie Granger Spicer, John

K. Hardy, Anne E. Davison, Individually and as Executor of the Estate of Thomas S.

Davison, Deceased,    Mary Gail Thomas Campbell,        John Turner Nevitt, Sr., and

Clytie Harris Thomas Phelps (collectively "Parrish Trust Parties") and Ransom Clark

Lummis, Frederick R. Lummis Ii, Palmer Bradley Lummis, Robert L. Bradley, Jr.,

and William R. Lummis, Jr. (collectively "Lummis Parties"), Appellants, file this

Application for Extension of Time to File Brief. In support, Appellants show this

Court as follows:

                                          I.

      This is an appeal by Appellants of the Final Judgment, Order Overruling

Defendants' Motion to Reopen Case and to Correct Stipulation, and Order Overruling

Defendants' Motion for Trial Amendment or Amendment to Conform to Issues Tried

without Objection, all of which were signed on March 30,2015, and entered in Cause

No. Cl127605, Donald Roger Mills etal vs. EOG Resources, Inc. et al, by the 145th

District Court of Nacogdoches County, Texas.

                                          II.

      Appellants' brief is due to be filed in this Court on or before October 15, 2015.


                                          -2-
                                           III.

       This is the first request filed by Appellants for an extension of time within

which to file their brief.

                                           IV.

       Appellants request an extension to November 16, 2015, within which to file

their brief.

                                            V.

       Appellants' brief will be a j oint brief and pursuant to the understanding and

agreement between Parrish Trust Parties and Lummis Parties, Richard Merrill,

counsel for Parrish Trust Parties, has been tasked with primary responsibility for

drafting Appellants' brief. Both of the undersigned counsel have had various and

numerous commitments to handle matters, including litigation matters, for other

clients prior to October 15,2015, which have interfered with and impeded both of the

undersigned     counsels'    ability to complete in a timely and effective manner

Appellants'    brief in this appeal.   In addition, Mr. Merrill had out of state trips

scheduled for the periods of September 30th through October        4th   and again from

October    13th past October 15t,\ the date this brief is due, both of which were

scheduled in mid-July, 2015 and involved the payment by Mr. Merrill of various

nonrefundable expenses. Because of such trips and due to the various and numerous


                                            -3-
commitments to handle matters, including litigation matters, for other clients during

the thirty (30) day period following the filing of the reporter's record in this appeal,

Mr. Merrill will be unable to complete in a timely and effective manner Appellants'

brief in this appeal by its original due date.

                                           VI.

      Richard Merrill certifies that he has discussed this Motion with Jeffrey Bates,

one of the counsel for Appellees, and that, on behalf of Appellees, Mr. Bates consents

to this Court granting the extension requested herein by Appellants and does not

oppose this Motion. Attached is a copy of the e-mail exchange between Mr. Bates

and Mr. Merrill disclosing Appellees' and their counsels' consent.

                                       PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellants move this Court to

extend the deadline on which they must file their brief so that Appellants will have

to November 16,2015 to file Appellants' brief.
                   . 'ft..-
      Dated this   L     day of October, 2015.




                                           -4-
Respectfully submitted,

FABIO AND MERRILL
              I      J),         \
By:                  ~
        iChafdLMerrill
      TBA #13963500
Twelve Greenway Plaza, Suite 101
Houston, TX 77046-1208
Tel. No.:   (713) 961-0408
Fax No.:    (713) 961-2934
E-mail:     rmerrill@fabiomerrill.com
ATTORNEY FOR APPELLANTS
PARRISH TRUST PARTIES

BOWEN FIRM


By: />-'/ Be-vv!:j D~        B~
      Berry Dunbar Bowen
       SBOT# 02721050
3014 Brazos Street
Houston, TX 77006
Tel. No.:     (713) 521-3525
Fax No.:      (713) 521-3575
E-mail:      berrybowen@comcast.net
ATTORNEY FOR APPELLANTS
LUMMIS PARTIES




        -5-
                                    VERIFICATION

THE STATE OF TEXAS

COUNTY OF HARRIS

       BEFORE ME, the undersigned authority, on this day personally appeared RlCHARD

L. MERRILL, who, being by me first duly sworn, upon his oath stated that he is attorney of

record for Appellants Parrish Trust Parties in the above and foregoing Motion, that he has

prepared and read the above and foregoing Motion, and that the statements and facts therein

contained are true and correct to the best of his knowledge.



                                       Q~!?~
                                          Richard L. Merrill
                                                               it,
       SUBSCRlBED AND SWORN TO/BEFORE ME this i2__ day of October, 2015.



             MARIA ISABEL OUVO
            MY COMMISSIONEXPIRES
                Man:h 11,2016
                                         ~y~
                                          Notary Public in and for the State of Texas




                                            -6-
                          CERTIFICATE            OF SERVICE

      This will certify that on this   G -rt day of October,   2015, a true copy of the

foregoing has been served in a manner authorized by the Texas Rules of Appellate

Procedure upon the following counsel:

      William D. Guidry
      Jeffrey B. Bates
      Guidry, Bates & Hoyt Attorney's, L.L.P.
      118 East Hospital St. Ste. 100
      P.O. Box 631178
      Nacogdoches, Texas 75963
      Fax: (936) 560-5996
      E-mail: billguidry@gbhattomeys.com
              bates@gbhattomeys.com




                                         Richard L. Merrill




                                           -7-
                                                                                                                                 Page 1 of 1

 Subj:         RE: Parrish Trust et al VS. Mills et al appeal, C.A. NO. 12-15-00170-CV
 Date:         10/7/201510:01:43  A.M. Central Daylight Time
 From:         bates@gbhattorneys.com
 To:           FABIOMERRL@aol.com

No problem at all. Agreed.




Jeff Bates
Guidry, Bates & Hoyt
118 E. Hospital, Suite 100
Nacogdoches, Texas 75961
936/560-6954 phone
936/560-5996 fax


From: FABIOMERRL@aol.com[mailto:FABIOMERRL@aol.com]
Sent: Tuesday, October 06, 20154:54 PM
To: bates@gbhattorneys.com
Subject: Parrish Trust et al VS. Mills et al appeal, C.A. NO. 12-15-00170-CV

Jeff,

I am not going to be able to finish the appellants' brief by its due date of October 15th. After I got back from Russia at the end of
August, I have had a jury trial, another case which was set for trial but got reset at the last minute (but not sufficiently far in advance
to keep me from having had to prepare for trial), as well as a ton of other client work which has had to be finalized due to various
deadlines. I also was out of the office most of last week and will be out of the office starting next Tuesday for a week, both of which
had been on my calendar for the last 3-4 months. I therefore am asking if I can list you not only as unopposed to the motion but also
as giving your consent to the court's granting of my motion to extend the deadline for filing the appellants' brief to Monday, November
16,2015.

I know that Bill is out of the country on his vacation and I hope he is having a wonderful time. Otherwise, I would have addressed
this email to him. However, I need to go ahead and file my motion before he returns to the States and would appreciate a prompt
response from you.

Obviously, I will extend the same courtesies to Bill and you with regard to approving an extension should you need one for filing of
your brief.

Thanks,

Richard L. Merrill
Fabio & Merrill
Twelve Greenway Plaza, Suite 101
Houston, Texas 77046-1208
telephone: 713-961-0408
fax: 713-961-2934
l/IIWW.fabioandmerrill.com

WARNING: Computer viruses can be transmitted via e-mail. The recipient should check this e-mail and any attachments for the
presence of viruses. The sender accepts no liability for any damage caused by any virus transmitted by this e-mail.

CONFIDENTIALITY NOTICE: The information contained in this e-mail is confidential information that is legally privileged and
intended only for the use of the above-named recipient. If the reader of this e-mail is not the named recipient or an employee or
agent responsible for delivering this e-mail to the named recipient, you are hereby notified that any review, disclosure, copying, and
distribution of this e-mail is strictly prohibited. If you have received this e-mail in error, please notify us immediately by telephone or e-
mail to arrange for the return of this e-mail to us and delete it from your system. Further, this e-mail has not been encrypted and e-
mail transmission cannot be guaranteed to be secure or error-free as information could be intercepted, corrupted, lost, destroyed,
arrive late or incomplete, or contain viruses. The sender therefore does not accept liability for any errors or omissions in the contents
of this message, which arise as a result of e-mail transmission. In the event that the above-named recipient wishes to have future e-
mail communications encrypted, the above-named recipient will need to notify the sender to establish encryption protocols.
Thank You.

                                         Wednesday, October 7,2015 AOL: FABIOMERRL